Case: 17-40083      Document: 00514108784         Page: 1    Date Filed: 08/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40083
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 9, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

SEAN LUKE GRISS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-707-1


Before KING, SMITH, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Sean Luke Griss
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Griss has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40083    Document: 00514108784    Page: 2   Date Filed: 08/09/2017


                                No. 17-40083

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      We note, however, that there is a clerical error in the written judgment.
As a special condition of supervised release, the district court orally ordered
that Griss “shall participate in a drug treatment and alcohol abuse program as
required” pursuant to the provisions of the Southern District of Texas.
However, the written judgment includes outdated language stating that Griss
“shall participate [in such treatment] as instructed and as deemed necessary
by the probation officer.” At the time of Griss’s sentencing, the Southern
District of Texas had modified the special condition to remove the “as deemed
necessary” language, which had been found to be ambiguous. See United
States v. Franklin, 838 F.3d 564, 567-68 (5th Cir. 2016). The inclusion of the
outdated phraseology in the judgment is an apparent clerical error.
Accordingly, we REMAND for correction of the clerical error in the written
judgment in accordance with Federal Rule of Criminal Procedure 36. See
United States v. Powell, 354 F.3d 362, 372 (5th Cir. 2003).




                                       2